

Exhibit 10.82














irishseveranceprogram_image1.jpg [irishseveranceprogram_image1.jpg]


























THE PERRIGO EMPLOYEE SEVERANCE PROGRAMME


IRELAND


























Strictly Confidential








--------------------------------------------------------------------------------





irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




SECTION 1
INTRODUCTION
SECTION 2
TERMS OF SEVERANCE PROGRAMME
SECTION 3
WHAT HAPPENS TO ALL BENEFITS
SECTION 4
REDUNDANCY TAXATION
SECTION 5
SOCIAL WELFARE ENTITLEMENTS
SECTION 6
OTHER INFORMATION/ADVICE
SECTION 7
PRACTICAL “TO DO” LIST UPON LEAVING PERRIGO
SECTION 8
USEFUL FUTURE CONTACT DETAILS




IMPORTANT NOTICES


1.    The information in this Booklet, and indeed any individual advice that you
may receive from the Company (or the advisors it retained at a later stage), is
based on the Company’s understanding of current legislation, particularly in the
tax, pension and social welfare areas. It will, of course, be up to the relevant
authorities to determine your exact tax position and your Social Welfare
entitlements. Pension benefits will be determined in accordance with and subject
to the relevant pension deeds and rules as well as Revenue limits. You should
take appropriate advice on the information contained in the Booklet.




2.    This Severance Programme contains the entire terms of severance for
employees of Perrigo and all previous programmes, plans, agreements,
understandings, assurances, statements, promises, warranties, representations
(whether written or oral) provided by Elan or Perrigo are
superseded by this Severance Programme.





































1






--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




1.
INTRODUCTION



The Severance Programme commenced on 18 December 2013 for a period of three
years to 18 December 2016. On 8 November 2016 the Severance Programme was
approved for a further period of three years and will terminate on 18 December
2019. On 10 November 2019 the Severance Programme was amended and approved for a
further period of three years and will terminate on 18 December 2022.


The Severance Programme will apply where you are


1.
made redundant; or

2.
terminated without cause; or

3.
relocated from your existing place of work; or

4.
subject to a material diminution of your authority, duties or responsibilities;
or

5.
subject to a material diminution in your salary,





The Severance Programme outlines:


•
the financial terms and conditions of the Programme;



•
details of how it will operate in practice, and



•
the support services made available to you.



The Company will engage the services of specialist advisors who will be able to
provide additional guidance in the areas of:


•
Your estimated tax position;



•
Your pension entitlements; and



•
Outplacement service for career planning and guidance.



Throughout this process, all information will be treated in confidence. The
Company encourages you to make full use of the services provided to help you
effectively prepare for your future.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




2.
TERMS OF SEVERANCE PROGRAMME



2.1
Statutory Redundancy











Terms
Employees with 104 weeks or more weeks’ continuous service with the Company are
eligible for a statutory redundancy payment.


Statutory Redundancy is calculated on the basis of: -


a.    Two weeks pay for each year of service
plus
b.    One week’s additional pay.
Eligible Pay
Statutory Redundancy is calculated by reference to your continuous years of
service and is based on your actual gross weekly wage at the date of
your notification of redundancy.


There is a statutory ceiling of €600 per week; any excess of this limit is not
included in the calculation of your statutory redundancy payment – e.g. if an
employee’s basic pay is €650 per week the €600 amount is used.
Service
Statutory Payment is based on years of reckonable service. If the total amount
of reckonable service is not an exact number of years, the “excess” days are
credited as a proportion of a year. Reckonable service includes the following:


v    All or part of a week an employee is at work
v    Period of up to 52 consecutive weeks absence due to occupational injury
v    Period of up to 26 weeks due to illness or non occupational injury
v    Any authorised absences by the employer which includes holidays,
compassionate leave, career break or short-time
v    Any periods whilst an employee is on protected leave – including maternity,
additional maternity leave, parental leave, carer’s leave and adoptive leave.








--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]






2.2
Discretionary Ex-Gratia Payment

Perrigo provides an enhanced severance payment over & above the statutory
entitlement as set out below
for all employees through Band B:






Terms
Each affected employee with 2 or more year’s continuous reckonable service will
receive 6 WEEKS PAY PER EACH YEAR OF SERVICE (exclusive of Statutory) plus 1
additional week.


Employees with 1.5 years of continuous reckonable service but less than 2 years
of continuous reckonable service the ex-gratia payment will receive 12 weeks pay
plus 1 additional week.


Employees with less than 1.5 years of continuous reckonable service will receive
8 weeks pay plus 1 additional week.


The maximum ex-gratia payment will be 79 weeks of pay i.e. 78 weeks plus 1
additional week.
Eligible Pay


The Discretionary Ex-Gratia lump sum will be based on your actual gross weekly
wage at the date of your notification of redundancy.


Calculation of ex-gratia payments does not include potential amounts available
under any discretionary Company bonus programme (‘bonuses’), fixed allowances or
amounts ‘in lieu of benefits’ such as Company cars.


The cap of €600 per week does not apply in respect of the Company’s additional
Ex-Gratia payment.
Service


The Discretionary Ex-Gratia Payment is based on years of reckonable service. If
the total amount of reckonable service is not an exact number of years,
part-years of 6 months or more will count as an additional year (e.g. 5 years &
7 months service will be rounded to 6 years) “














--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




The Discretionary Ex-Gratia Terms for Employees at Band A (Vice President) level
and above, which are not in addition to the Band B and below Ex-Gratia payment,
are as follows:




Employment
Classification
Discretionary Ex-Gratia Terms for
Bands A or higher
Band A (VP)
Seventy-eight (78) Weeks of Pay plus an amount equal to the Eligible Employee’s
target annual bonus for the year in which the Severance date occurs.
Band A (SVP)
Two times (2x) the sum of (a) fifty-two weeks (52) Weeks of Pay (prior to any
reduction due to a Significant reduction in Scope or Base Compensation, is
applicable) and (b) the Eligible Employee’s target annual bonus for the year in
which the Severance Date occurs. Furthermore, the Eligible Employee will be
entitled to the benefits of the Excise Tax Gross-Up Payment, if applicable.
EVP
Two and one half times (2.5x) the sum of (a) fifty-two weeks (52) Weeks of Pay
(prior to any reduction due to a Significant reduction in Scope or Base
Compensation, if applicable) and (b) the Eligible Employee’s target annual bonus
for the year in which the Severance Date occurs. Furthermore, the Eligible
Employee, will be entitled to the benefits of the Excise Tax Gross Up Payment if
applicable.





Eligible Pay



The Discretionary Ex-Gratia lump sum will be based on your actual gross weekly
wage at the date of your notification of redundancy.


Calculation of ex-gratia payments does not include fixed allowances or amounts
‘in lieu of benefits’ such as Company cars.


The cap of €600 per week does not apply in respect of the Company’s additional
Ex-Gratia payment.
Service


The Discretionary Ex-Gratia Payment is based on years of reckonable service. If
the total amount of reckonable service is not an exact number of years,
part-years of 6 months or more will count as an additional year (e.g. 5 years &
7 months service will be rounded to 6 years




Conditions of Receipt of the Discretionary Ex-Gratia Payment. The Discretionary
Ex-Gratia amount is subject to the employee’s co-operation being provided during
their transition period and remaining with the Company until the termination
date, agreed with the Company.


This payment is discretionary on behalf of the Company and will be subject to
and will only be paid on receipt of a Voluntary Settlement Agreement/
Termination Letter signed by the employee. The terms of this benefit are at all
times at the sole discretion of the Company and may be subject to review and
amendment at any time. If an employee elects not to sign the Voluntary
Settlement Agreement/ Termination Letter the employee will receive their
statutory entitlements only.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]


2.3
Notice Periods



Your notice period is as stated in your individual contract of employment (e.g.,
a month for employee’s in Bands 1 to 3 or 3 months notice for employee’s at
Associate Director or above). The Minimum Notice & Terms of Employment Act lays
down statutory minimum periods of notice which are dependent on an employee’s
length of service as follows:


Length of Service
Notice Period
13 weeks but less than 2 years
1 weeks notice
2 years but less than 5 years
2 weeks notice
5 years but less than 10 years
4 weeks notice
10 years but less than 15 years
6 weeks notice
15 years or more
8 weeks notice



You will be entitled to receive the higher of the two notice periods. For
example, if you have 2 month’s notice under your contract of employment but have
5 years service with the Company you will be entitled to the 2 month’s notice.


Employees are expected to be available for and to work at a minimum 2 weeks of
their notice period; however the Company ultimately reserves the right to make
payment in lieu of notice periods in full or part. Where an employee on their
own request seeks an earlier release date and the Company agrees to facilitate
this, no payments shall be made in lieu of notice period.


When monies are paid in lieu of notice the date of termination for Statutory
Redundancy purposes is the date in which the minimum notice (identified in the
above table), had it been given, would have expired. Notice required under the
Redundancy Acts may run concurrently with other notice requirements.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




3.
WHAT HAPPENS TO ALL BENEFITS

The following list will advise eligible employees on how each Perrigo benefit
will be treated. Please review the following details to ensure you fully
understand the status of each benefit that may apply to you.


Please Note: Where these benefits continue for a period of time after you have
left Perrigo payroll due to being paid in lieu of notice – existing benefits
will remain in place until your termination of employment.




Pension (including AVCs)


Employer contributions to your pension fund will be paid up until the
termination of your employment. In addition, employee contributions will also
continue to be deducted from your payroll up until your termination date. Upon
termination Mercer will send you out a withdrawal statement to your home address
within a couple of weeks. This statement will outline all pension options
available to you.


As your pension entitlement can impact your overall tax liability, with regard
to any severance lump sum payment that you may receive, the Company will make
arrangements for a representative of Mercer to be on site to provide you with
information and advice on the options available to you. Prior to this meeting
with Mercer, individual details will be submitted to Mercer to determine pension
augmentation options and tax implications.




Life Assurance


You will continue to have Death in Service Benefit up until your termination
date (inclusive of notice period). In addition, Perrigo has arranged to provide
you with a special Death in Service Benefit for a period of 6 months from your
termination date at the end which the extended cover will automatically lapse.
This special Death in Service benefit cover will be based on your salary at the
date of leaving and the level of cover will be four times your salary. Please
note that where underwriting is in place and terms of cover are less than four
times salary these terms will automatically be carried forward into this
extended cover.


Once the six-month extended cover has been reached you have the option to
continue part or all of your death benefit under the scheme however a Statement
of Health form and/or medical examination will be required. This option remains
available to you for one month after your leaving date. If you wish to continue
part or all of your cover after this date, please discuss this with Mercer
directly and they can arrange to prepare a quotation for you.


We strongly encourage you to ensure that alternative life cover is put in place
before the extended period finishes.




Disability Benefit/ Permanent Health Insurance


You will have Disability Benefit cover up until your termination date (inclusive
of notice period). After this period, your cover under the Perrigo plan will
cease.




Health Insurance


Your current health insurance cover will remain in place up until your date of
termination. If you are paying for your health insurance cover via payroll
deduction, the cost of this cover up until your termination date will be
deducted from your final payroll. In addition, any health insurance allowance
being paid to you via payroll will cease as of your termination date. If you
currently are not paying for health insurance cover via payroll deduction and
instead are paying the health insurer directly please ensure that you submit a
health insurance allowance claim form along with proof of





--------------------------------------------------------------------------------



irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]


payment immediately to HR or Payroll in order to claim for any health insurance
allowance that may be due to you. This allowance would be processed in your
final payroll (subject to applicable withholdings).







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]


Upon termination of employment it will be your responsibility to pay your Health
Insurance provider directly in order to maintain cover. If you are currently a
member of the Perrigo Group Scheme with VHI and would like to transfer your
healthcare cover to an individual membership from the date of leaving Perrigo
please contact the following:


•
VHI Healthcare – Krystle Fitzpatrick 01 887 1749





TaxSaverCommuter


Where applicable, the total amount owing on the cost of your tax saver commuter
ticket will be fully deducted from your final payroll cheque as the ticket
cannot be cancelled. Please note that Annual Tickets are non transferable. Only
the person named on the ticket may use it for travel. It cannot be resold or
used by anyone else.




Employee Assistance Program


You will continue to have access to the Employee Assistance Program (Optum)
through the last day of the month of your termination date.




Annual Leave


You will be paid in lieu for any holidays that you have accrued or accrue during
your employment up to the date of termination. These will be paid in your final
payroll and taxed as normal. If you have taken more than your accrued
entitlement, the excess will be deducted from your final payroll.




Employee Education Assistance


There will be no claw backs on money already advanced and paid out by the
Company in association with education courses.




Sports & Social Club Benefits


Membership of the Sports & Social Club will cease upon termination of
employment.




Company Property


All Company property without exception must be returned on or before your last
day of employment.    This includes:-


•
Laptop Computers

•
Blackberry/IPhone/other cell phone

•
Computer & printer hardware

•
ID Badges

•
Company Credit Cards

•
Phone Cards








--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




4.
REDUNDANCY TAXATION



The following is a general description of the Irish tax consequences of
severance payments and is based on Irish tax law in effect at December 2019 This
should not be construed as tax advice. The actual tax consequences of a
severance payment will depend on an individual’s specific facts and
circumstances and you should contact your own tax adviser in this regard.


Statutory redundancy and certain ex-gratia lump sums may be subject to
favourable tax exemptions and reliefs on termination.


Severance packages generally form two parts – Statutory Redundancy and an
additional ex-gratia payment that may be made available by an employer.
Statutory redundancy payments are exempt from income tax, if due. The current
tax rules relating to severance in excess of statutory redundancy are somewhat
complex.


A brief summary of the main tax exemptions and reliefs available on the
additional ex-gratia payment that an employer may provide are outlined below.


Employees may also be entitled to claim the highest of the following three tax
exemptions, on the additional ex- gratia amount:


a)
Basic Exemption, or



b)
Increased Exemption, or



c)
Standard Capital Superannuation Benefit



The tax exemptions relevant to an individual are based on personal
circumstances, for example years’ service in the employment, remuneration,
pension entitlements. These tax exemptions are calculated using complete years’
service only. The date of termination for tax exemption purposes is the date
that the employment actually ceases and the individual leaves the employment.


It should be noted that the total exemptions an employee can claim over their
lifetime is capped at €200,000. The Increased Exemption is also restricted if
the employee claimed any tax exemption other than the Basic Exemption in the
last 10 years.


a)
Basic Exemption:



The basic exemption is €10,160 plus €765 for each complete year of service with
the Company.


If we take the example of a person who joined the Company in December 2001 and
leaves the Company in 2013, they would have 11 full years of service, so their
basic exemption would be €10,160 plus €765 x 11 = €18,575.


b)
Increased Exemption:



The basic exemption of €10,160, plus €765 for each full year of service can be
increased by a further €10,000. The increased exemption is only available to
individuals who have not made any claims in respect of a lump sum received in
the previous ten tax years.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]


If you are a member of the Company pension scheme, the increased exemption of
€10,000 is reduced by the amount of:


•
Any tax-free lump sum from the pension scheme to which you may be immediately
entitled or

•
The present day value at the date of leaving employment of any tax-free lump sum
which may be receivable from the pension scheme in the future.







Employees will have the option of waiving their entitlements to their tax-free
lump sum from the Company pension scheme in order to avail of the full €10,000
increased exemption. A waiver form must be signed in this regard. If the lump
sum from the pension scheme is more than €10,000 and you do not waive your
entitlement to same, you are not due the increased exemption.


Revenue approval is required for the Increased Exemption.


c)
SCSB (Standard Capital Superannuation Benefit):



This relief generally applies to those employees who have high earnings and/or
long service with the Company. The formula for calculating the SCSB is:
A X B / 15 - C


Where:


A is the average annual remuneration for the last 36 months service to the date
of termination


B is the number of complete years of service


C is the value of any tax-free lump sum received/receivable under the Company
approved pension scheme.


Because of the interaction of taxation and your pension it is important that you
receive independent advice on this. The Company will engage the services of
Mercer to provide you with guidance in this area.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




5.
SOCIAL WELFARE ENTITLEMENTS



Social Welfare considerations post Termination of Employment


Jobseeker's Benefit is a weekly payment from the Department of Social Protection
(DSP) to people who are out of work and are covered by social insurance (PRSI).
Jobseeker's Benefit used to be called Unemployment Benefit. If you don't qualify
for Jobseeker's Benefit you may qualify for Jobseeker's Allowance.


Further information on these benefits can be found on the following website:


http://www.citizensinformation.ie/en/social_welfare/social_welfare_payments/unemployed_people/jobseeke
rs_benefit.html


See Table below for contact details of some local Department of Social
Protection offices in Dublin.


Postal Districts
Office
Phone Number
Opening Hours


Athlone


Barrack Street


090 649 2066


Mon – Fri
 
 
 
9.30 – 12.00
 
 
 
2.00 – 4.00
Dublin 1
North Cumberland Street
01 889 9500
Mon – Fri
 
 
 
9.15 – 12.00
 
 
 
2.00 – 4.00
Dublin 2
Pearse Street
01 636 9300
Mon – Fri
 
 
 
9.15 – 12.00
 
 
 
2.00 – 4.00
Other Regional Offices
Dublin 1
Amiens Street
01 704 3000
 
Dublin 5
Greendale Road
01 806 3800
 
Dublin 7
Navan Road
01 882 3100
 
Dublin 8
Ballyfermott
01 616 0300
 
Dublin 11
Ballymun
01 816 5100
 
Dublin 11
Finglas
01 864 0480
 
Dublin 14
Nutgrove
01 493 5266
 
Dublin 15
Blanchardstown
01 824 6300
 
Dublin 22
Clondalkin
01 403 0000
 
Dublin 24
Tallaght
01 452 7019
 
Co. Dublin
Balbriggan
01 802 0050
 
Co. Dublin
Dun Laoghaire
01 280 0288
 
Co. Dublin
Malahide
01 806 1040
 








--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




6.
OTHER INFORMATION/ADVICE



6.1
Individual Value of Severance Terms



If you are made redundant you will receive a Preliminary Personal Statement at
your initial consultation meeting. This form sets out:-


•
The terms of the agreement as they relate to you (i.e. your Eligible Pay for the
purpose of the lump sum calculation)



These figures will give you a near approximation of your gross entitlements.
Part of your severance package may be subject to tax as per revenue guidelines.


Note: Your final figures will be calculated based on actual data at termination
date and therefore may differ to preliminary estimates.




6.2
Individual Advice Sessions



Advice sessions will be available on a one-to-one basis with consultants from
Mercer. They will be able to provide you with more detailed information on
pension options particularly as they relate to the tax reliefs available.
Further details to follow.




6.3
Outplacement Advice



Outplacement support is a range of services that will be provided with the aim
of assisting employees leaving the Company. This will include workshops and
guidance: preparation of CVs, jobsearch, preparing for interviews, etc.


Details will be made available over the next couple of weeks.




6.4
References



HR will provide a standard, factual reference for all employees stating when the
employee commenced employment with Perrigo, how much they earned, date of last
promotion (if applicable) on request from a new employer.


More detailed references may be available in response to a direct request from a
potential employer.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




7.
PRACTICAL “TO DO LIST” UPON LEAVING PERRIGO



Ö To claim Jobseeker’s Benefit you should call to your local Social Welfare
Office. Also bring with you your redundancy documentation and your last P60.


Ö    Ensure your tax returns are up to date.


Ö
Consider your pension options (they do not need to be entered immediately). You
may wish to delay this decision until you find alternate employment.



Ö
Review your need to replace Risk Benefits (e.g. life assurance, etc.) which will
cease when you leave Perrigo.



Ö    Consider whether your health insurance cover needs to be maintained.


Ö    Should you change address please ensure to contact the various benefit
providers in addition to payroll.







--------------------------------------------------------------------------------




irishseveranceprogram_image2.jpg [irishseveranceprogram_image2.jpg]




8.
USEFUL FUTURE CONTACT DETAILS

PERRIGO CONTACT LIST


Payroll
 
 
Valerie Healy
01 709 4623
valerie.healy@perrigo.com


Compensation & Benefits
John Castanos
01 709 4028
john.castanos@perrigo.com


HR
 
 
Louise Milner
01 709 4427
Louise.milner@perrigo.com



BENEFIT CONTACTS


Pension & Risk Benefits
Mercer - 1 6039877
 
john.redmond@mercer.com


Health Insurance
 
 
Krystle Fitzpatrick
01 887 1749
krystle.fitzpatrick@vhi.ie






Employee Assistance Program
Optum
1800 409 476
www.livewell.optum.com








